 Case 2:21-cv-00075-HYJ-MV ECF No. 6, PageID.64 Filed 05/10/21 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

RICHARD JOHN SCHALL,
                      Plaintiff,                   Case No. 2:21-cv-75

v.                                                 Hon. Hala Y. Jarbou

CONNIE HORTON, et al.,
                      Defendants.
____________________________/

                                          OPINION

              This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against

Defendants Horton, MacDowell, Smith, and Barbierz.

                                          Discussion

I.     Factual Allegations

              Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County, Michigan.
 Case 2:21-cv-00075-HYJ-MV ECF No. 6, PageID.65 Filed 05/10/21 Page 2 of 10




The events about which he complains occurred at that facility. Plaintiff sues Warden Connie

Horton, Resident Unit Manager T. Corey-Spiker, Acting Assistant Deputy Warden J. Miller, Nurse

Amy MacDowell, Nurse Tristina Smith, and Prisoner Counselor C. Balbierz.

                Plaintiff alleges that on October 8, 2020, he told Defendant Balbierz that his “secure

pack” had been taken and that he needed protection. Plaintiff was then placed in protective

segregation. The next day, Defendant Miller told Plaintiff to go to general population and face his

fears like a man. Plaintiff refused and Defendant Miller stated that he was going to write a

misconduct ticket. Defendant Corey-Spiker then came to Plaintiff’s cell and gave him a direct

order to go to Round Unit in the general population. Plaintiff complied.

                On October 10, 2020, Plaintiff was seriously assaulted by another prisoner with a

weapon, which resulted in a significant injury. Plaintiff was evaluated by Defendant Smith, who

stated that Plaintiff needed to go to the hospital. Plaintiff was later placed in protective segregation.

On October 11, 2020, Plaintiff saw Defendant MacDowell, who refused to change the bandages

behind Plaintiff’s ear. Plaintiff claims to suffer from constant headaches and occasional blackouts.

Plaintiff filed a grievance regarding his situation, which was denied. Plaintiff appealed the denial,

to no avail.

                Plaintiff claims that Defendants’ conduct violated his rights under the Eighth

Amendment. Plaintiff seeks compensatory and punitive damages, as well as declaratory relief.

II.     Failure to State a Claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678
                                                   2
 Case 2:21-cv-00075-HYJ-MV ECF No. 6, PageID.66 Filed 05/10/21 Page 3 of 10




(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Respondeat superior

                Initially, the Court notes that Plaintiff fails to make specific factual allegations

against Defendant Connie Horton, other than his claim that she is the warden at URF. Government

officials may not be held liable for the unconstitutional conduct of their subordinates under a theory
                                                   3
 Case 2:21-cv-00075-HYJ-MV ECF No. 6, PageID.67 Filed 05/10/21 Page 4 of 10




of respondeat superior or vicarious liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep’t

of Soc. Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A

claimed constitutional violation must be based upon active unconstitutional behavior. Grinter v.

Knight, 532 F.3d 567, 575–76 (6th Cir. 2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir.

2002). The acts of one’s subordinates are not enough, nor can supervisory liability be based upon

the mere failure to act. Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899; Summers v. Leis, 368

F.3d 881, 888 (6th Cir. 2004). Moreover, § 1983 liability may not be imposed simply because a

supervisor denied an administrative grievance or failed to act based upon information contained in

a grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “[A] plaintiff must plead

that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676. Plaintiff has failed to allege that Defendant

Horton engaged in any active unconstitutional behavior. Accordingly, he fails to state a claim

against Defendant Horton.

IV.    Eighth Amendment

               Plaintiff claims that Defendants violated his rights under the Eighth Amendment.

The Eighth Amendment imposes a constitutional limitation on the power of the states to punish

those convicted of crimes. Punishment may not be “barbarous,” nor may it contravene society’s

“evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345–46 (1981). The

Amendment, therefore, prohibits conduct by prison officials that involves the “unnecessary and

wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam) (quoting

Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial of the “minimal

civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson v. Yaklich, 148

F.3d 596, 600–01 (6th Cir. 1998). The Eighth Amendment is only concerned with “deprivations

of essential food, medical care, or sanitation” or “other conditions intolerable for prison
                                                 4
 Case 2:21-cv-00075-HYJ-MV ECF No. 6, PageID.68 Filed 05/10/21 Page 5 of 10




confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every unpleasant

experience a prisoner might endure while incarcerated constitutes cruel and unusual punishment

within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954. “Routine discomfort is

‘part of the penalty that criminal offenders pay for their offenses against society.’” Hudson v.

McMillian, 503 U.S. 1, 9 (1992) (quoting Rhodes, 452 U.S. at 347). As a consequence, “extreme

deprivations are required to make out a conditions-of-confinement claim.” Id.

               The Eighth Amendment obligates prison authorities to provide medical care to

incarcerated individuals, as a failure to provide such care would be inconsistent with contemporary

standards of decency. Estelle v. Gamble, 429 U.S. 97, 103–04 (1976). The Eighth Amendment is

violated when a prison official is deliberately indifferent to the serious medical needs of a prisoner.

Id. at 104-05; Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001).

               A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective

component, the plaintiff must allege that the medical need at issue is sufficiently serious. Id. In

other words, the inmate must show that he is incarcerated under conditions posing a substantial

risk of serious harm. Id. The objective component of the adequate medical care test is satisfied

“[w]here the seriousness of a prisoner’s need[] for medical care is obvious even to a lay person.”

Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 899 (6th Cir. 2004); see also Phillips v. Roane

Cnty., 534 F.3d 531, 539–40 (6th Cir. 2008). Obviousness, however, is not strictly limited to what

is detectable to the eye. Even if the layman cannot see the medical need, a condition may be

obviously medically serious where a layman, if informed of the true medical situation, would deem

the need for medical attention clear. See, e.g., Rouster v. Saginaw Cnty., 749 F.3d 437, 446–51

(6th Cir. 2014) (holding that a prisoner who died from a perforated duodenum exhibited an



                                                  5
 Case 2:21-cv-00075-HYJ-MV ECF No. 6, PageID.69 Filed 05/10/21 Page 6 of 10




“objectively serious need for medical treatment,” even though his symptoms appeared to the

medical staff at the time to be consistent with alcohol withdrawal); Johnson v. Karnes, 398 F.3d

868, 874 (6th Cir. 2005) (holding that prisoner’s severed tendon was a “quite obvious” medical

need, since “any lay person would realize to be serious,” even though the condition was not

visually obvious). If the plaintiff’s claim, however, is based on “the prison’s failure to treat a

condition adequately, or where the prisoner’s affliction is seemingly minor or non-obvious,”

Blackmore, 390 F.3d at 898, the plaintiff must “place verifying medical evidence in the record to

establish the detrimental effect of the delay in medical treatment,” Napier v. Madison Cnty., 238

F.3d 739, 742 (6th Cir. 2001) (internal quotation marks omitted).

               The subjective component requires an inmate to show that prison officials have “a

sufficiently culpable state of mind” in denying medical care. Brown v. Bargery, 207 F.3d 863,

867 (6th Cir. 2000). Deliberate indifference “entails something more than mere negligence,” but

can be “satisfied by something less than acts or omissions for the very purpose of causing harm or

with knowledge that harm will result.” Farmer, 511 U.S. at 835. “[T]he official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 837. To prove a defendant’s subjective

knowledge, “[a] plaintiff may rely on circumstantial evidence . . . : A jury is entitled to ‘conclude

that a prison official knew of a substantial risk from the very fact that the risk was obvious.’”

Rhinehart v. Scutt, 894 F.3d 721, 738 (6th Cir. 2018) (quoting Farmer, 511 U.S. at 842)).

               However, not every claim by a prisoner that he has received inadequate medical

treatment states a violation of the Eighth Amendment. Estelle, 429 U.S. at 105. As the Supreme

Court explained:

       [A]n inadvertent failure to provide adequate medical care cannot be said to
       constitute an unnecessary and wanton infliction of pain or to be repugnant to the

                                                 6
 Case 2:21-cv-00075-HYJ-MV ECF No. 6, PageID.70 Filed 05/10/21 Page 7 of 10




         conscience of mankind. Thus, a complaint that a physician has been negligent in
         diagnosing or treating a medical condition does not state a valid claim of medical
         mistreatment under the Eighth Amendment. Medical malpractice does not become
         a constitutional violation merely because the victim is a prisoner. In order to state
         a cognizable claim, a prisoner must allege acts or omissions sufficiently harmful to
         evidence deliberate indifference to serious medical needs.

Id. at 105–06 (quotations omitted). Thus, differences in judgment between an inmate and prison

medical personnel regarding the appropriate medical diagnoses or treatment are not enough to state

a deliberate indifference claim. Sanderfer v. Nichols, 62 F.3d 151, 154–55 (6th Cir. 1995); Ward

v. Smith, No. 95-6666, 1996 WL 627724, at *1 (6th Cir. Oct. 29, 1996). This is so even if the

misdiagnosis results in an inadequate course of treatment and considerable suffering. Gabehart v.

Chapleau, No. 96-5050, 1997 WL 160322, at *2 (6th Cir. Apr. 4, 1997).

                The Sixth Circuit distinguishes “between cases where the complaint alleges a

complete denial of medical care and those cases where the claim is that a prisoner received

inadequate medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976). If “a

prisoner has received some medical attention and the dispute is over the adequacy of the treatment,

federal courts are generally reluctant to second guess medical judgments and to constitutionalize

claims which sound in state tort law.” Id.; see also Rouster, 749 F.3d at 448; Perez v. Oakland

Cnty., 466 F.3d 416, 434 (6th Cir. 2006); Kellerman v. Simpson, 258 F. App’x 720, 727 (6th Cir.

2007); McFarland v. Austin, 196 F. App’x 410 (6th Cir. 2006); Edmonds v. Horton, 113 F. App’x

62, 65 (6th Cir. 2004); Brock v. Crall, 8 F. App’x 439, 440–41 (6th Cir. 2001); Berryman v. Rieger,

150 F.3d 561, 566 (6th Cir. 1998). “Where the claimant received treatment for his condition, as

here, he must show that his treatment was ‘so woefully inadequate as to amount to no treatment at

all.’”   Mitchell v. Hininger, 553 F. App’x 602, 605 (6th Cir. 2014) (quoting Alspaugh v.

McConnell, 643 F.3d 162, 169 (6th Cir. 2011)). He must demonstrate that the care he received

was “so grossly incompetent, inadequate, or excessive as to shock the conscience or to be


                                                  7
 Case 2:21-cv-00075-HYJ-MV ECF No. 6, PageID.71 Filed 05/10/21 Page 8 of 10




intolerable to fundamental fairness.” See Miller v. Calhoun Cnty., 408 F.3d 803, 819 (6th Cir.

2005) (quoting Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989)).

               Plaintiff alleges that Defendant MacDowell violated his Eighth Amendment rights

when she refused to change the bandages behind Plaintiff’s ear on October 11, 2020, the day

following his assault and initial treatment. Plaintiff fails to allege facts showing that there was a

serious medical need to have his bandages changed on that date. The mere fact that Defendant

MacDowell did not change Plaintiff’s bandages one day after they were applied does not rise to

the level of an Eighth Amendment violation. Therefore, Plaintiff’s claim against Defendant

MacDowell is properly dismissed.

               The only allegations against Defendant Smith are that she checked Plaintiff after

the assault and determined that he needed to go to the hospital. These allegations indicate that

Defendant Smith was the opposite of deliberately indifferent to a serious medical need. Rather,

they show that Defendant Smith recognized Plaintiff’s need for emergency medical treatment and

took action to obtain such treatment. Therefore, Plaintiff’s Eighth Amendment claim against

Defendant Smith is properly dismissed.

               The Eighth Amendment also grants inmates a constitutionally protected right to

personal safety. Farmer v. Brennan, 511 U.S. 825, 833 (1994). Prison staff are obliged “to take

reasonable measures to guarantee the safety of the inmates” in their care. Hudson v. Palmer, 468

U.S. 517, 526–27 (1984). Nevertheless, “[a]lthough ‘prison officials have a duty [under the Eighth

Amendment] to protect prisoners from violence at the hands of other prisoners,’ it is equally clear

that not ‘every injury suffered by one prisoner at the hands of another . . . translates into

constitutional liability for prison officials.’” Reedy v. West, ___ F.3d ___, 2021 WL 710909, at

*3 (6th Cir. Feb. 24, 2021) (quoting Farmer, 511 U.S. at 833–34 (citations and internal quotation



                                                 8
 Case 2:21-cv-00075-HYJ-MV ECF No. 6, PageID.72 Filed 05/10/21 Page 9 of 10




marks omitted)). In order to state a failure-to-protect claim, a plaintiff must demonstrate (1) that

he “objectively” was “incarcerated under conditions posing a substantial risk of serious harm,”

Farmer, 511 U.S. at 834, and (2) that the official acted with “deliberate indifference” to inmate

safety, “meaning the official was ‘subjectively aware of the risk’ and ‘fail[ed] to take reasonable

measures to abate it.’” Reedy, 2021 WL 710909, at *3 (quoting Farmer, 511 U.S. at 829, 834,

847); see also Greene v. Bowles, 361 F.3d 290, 293–94 (6th Cir. 2004) (addressing whether

knowing placement of a small, transgender female in a unit with a known predatory inmate

amounted to deliberate indifference). In establishing the objective prong, although a prisoner does

not need to prove that he has been the victim of an actual attack to bring a personal-safety claim,

he must at least establish that he reasonably fears such an attack. Thompson v. Cty. of Medina, 29

F.3d 238, 242–43 (6th Cir. 1994) (holding that plaintiff has the minimal burden of “showing a

sufficient inferential connection” between the alleged violation and inmate violence to “justify a

reasonable fear for personal safety.”)

               Plaintiff alleges that Defendant Balbierz interviewed Plaintiff on October 8, 2020,

and sent him to protective custody after he informed her of his need for protection. Nowhere in

his complaint does Plaintiff allege facts showing that Defendant Balbierz was deliberately

indifferent to Plaintiff’s need for protection. Therefore, because the conduct of Defendant Balbierz

does not constitute an Eighth Amendment violation, Plaintiff’s claim against Defendant Balbierz

is properly dismissed.

               Plaintiff claims that both Defendant Corey-Spiker and Defendant Miller ordered

him to go to the general population, despite knowing that Plaintiff was at risk of being assaulted.

The Court concludes that these allegations are sufficient to state an Eighth Amendment claim

against Defendants Corey-Spiker and Miller.



                                                 9
Case 2:21-cv-00075-HYJ-MV ECF No. 6, PageID.73 Filed 05/10/21 Page 10 of 10




V.       Pending motion for appointment of counsel

               Plaintiff has filed a motion requesting a court-appointed attorney. Indigent parties

in civil cases have no constitutional right to a court-appointed attorney. Abdur-Rahman v. Mich.

Dep’t of Corr., 65 F.3d 489, 492 (6th Cir. 1995); Lavado v. Keohane, 992 F.2d 601, 604–05 (6th

Cir. 1993). The Court may, however, request an attorney to serve as counsel, in the Court’s

discretion. Abdur-Rahman, 65 F.3d at 492; Lavado, 992 F.2d at 604–05; see Mallard v. U.S. Dist.

Ct., 490 U.S. 296 (1989).

               Appointment of counsel is a privilege that is justified only in exceptional

circumstances. In determining whether to exercise its discretion, the Court should consider the

complexity of the issues, the procedural posture of the case, and Plaintiff’s apparent ability to

prosecute the action without the help of counsel. See Lavado, 992 F.2d at 606. The Court has

carefully considered these factors and determines that, at this stage of the case, the assistance of

counsel does not appear necessary to the proper presentation of Plaintiff’s position. Plaintiff’s

request for appointment of counsel (ECF No. 3) is therefore properly denied.

                                           Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants Horton, MacDowell, Smith, and Barbierz will be dismissed for

failure to state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

Plaintiff’s Eighth Amendment claims against Defendants Corey-Spiker and Miller remain in the

case.

               An order consistent with this opinion will be entered.



Dated:     May 10, 2021                               /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE

                                                10
